 258DECISIONSOF NATIONALLABOR RELATIONS BOARDJ.P.Stevens&Co., Inc.andIndustrial UnionDepartment,AFL-CIO. Cases 11-CA-3101,11-CA-3109, 11-CA-3114, and 11-CA-3121August 31, 1967DECISION AND ORDEROn March 23, 1967, Trial Examiner Thomas A.Ricci issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. Thereafter, the Respondent and the ChargingParty filed exceptions to the Trial Examiner'sDecision.TheNationalLaborRelationsBoard hasreviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Deci-sion, the exceptions, and the entire record in thesecases, and hereby adopts the findings, conclusions,'and recommendations2 of the Trial Examiner, asmodified.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, J. P. Stevens & Co., Inc.,Rock Hill and Greenville, South Carolina, andRoanoke Rapids, North Carolina, its officers,agents, successors, and assigns, shall take the ac-tion set forth in the Trial Examiner's Recom-mended Order, as herein modified.31.The Trial Examiner's Recommended Orderismodified by adding the words "or Board agent,"after the words "at departmental supervisor level orabove" in paragraph 2(g); by adding the words "inthe plants where unfair labor practices have oc-curred" after the words "all its employees" in para-graph 2(g); and by deleting the words "beginningwith the issuance date of this Decision"in paragraph2(e). (See fn. 2 of this Decision.)2.The Trial Examiner's Recommended Orderis also modified by substituting for paragraph 2(d)the following:"(d) Inform employees of their rights under theAct and assure them that Respondent will not en-gage in the conduct whichit isordered herein tocease and desist, and that Respondent will complywith the affirmativerequirementsof this order bymailinga copy of the attached notice marked 'Ap-pendix' to each employee, and posting copies at allof Respondent's plants located in the States ofNorth Carolina and South Carolina, for 60 consecu-tive days thereafter, in conspicuous places, includ-ing all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial."i[Certain inadvertent errors and omissions in the Trial Examiner'sDecision have been corrected by the addition,in brackets,of the cor-rections immediately following the appropriate words or phrases ]With respect to the discharge of James Griggs,the Trial Examiner dis-credited the testimony of the cardroom supervisors that the blend ofmaterial coming from Griggs' machine was of the wrong weight. How-ever, the Trial Examiner also appears to have found that Griggs may haveused the wrong gear on his machine,which, according to the record,would cause the material to be offweight.Assuming,arguendo,thatGriggs did use the wrong gear, we find,in agreement with the Trial Ex-aminer,that this error was not the real reason for his dischargeIn discussing the discharge of Norman Sheann,the Trial Examinerstated that the "boy" who cut the tabletops"found" the 70 defective onesallegedly made by Sheann The record shows that the defective tops werediscovered by an inspector, although the boy identified the tops as beingmade by SheannThe TrialExaminer also found that the written repri-mand received by Sheann more than 2 years before his discharge was theonly one "ever given him"The record shows that Sheann receivedanother personnel action report after a union leaflet with his name on itwas distributed in March 1965We correct these inadvertent errors, andagree with the Trial Examiner,particularly in light of the Respondent'sfailure to produce the "boy" and the inspector in order to prove that thedefective tabletops were actually Shearin's,that Sheann was dischargedfor his unionactivity2The Trial Examiner,in"The Remedy" section of his Decision,recommended,inter alia,that the"Notice to Employees"be "read byresponsible officials to all its employees during working hours" TheUnited States Court of Appeals for the Second Circuit recently enforcedthe Board's Order inJ.P Stevens I[157 NLRB 869], with certainmodificationsSpecifically,the court provided that the "Notice to Em-ployees" be read only in the plants where the unfair labor practices oc-curred and that the Respondents have the option of having the notice readby Board representatives or its own officials. The court also refused to en-force that part of the Board's Order giving the Union access to theRespondent's bulletin boards See,J P. Stevens & CovN L RB,380F 2d 292 (C A. 2) Wehave modified the Recommended Order in thisproceeding to conform it to the court's decision insofar as it provides forreading of the notice by either a Board agent or company official InJ PStevensII[163 NLRB 217] we are asking the court of appeals to re-consider its refusal to require the Respondent to give the Union accessto its bulletin boards Accordingly,we are adopting the Trial Examiner'srecommendations for such access.3We agree with the Charging Party that, in accord with our recent deci-sion inHarry F Berggren& Sons,inc ,165 NLRB 353, the policiesof the Actwill best be effectuated if the notice which the Respondent isrequired to sign and post, and which informs the employees of their rights,how these rights were violated,and by what process these rights are beingvindicated,is expressed in simple and readily understandable language asset forth in the attached AppendixIn the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be added to the words "This Notice isPosted by Order of the National Labor Relations Board" the words "asEnforced by the United States Court of Appeals."APPENDIXNOTICE TO ALL EMPLOYEESTHIS NOTICE IS POSTED BYORDEROF THE NA-TIONAL LABOR RELATIONS BOARDAftera trial at which all sides had the chance togive evidence,the NationalLaborRelations Board167 NLRB No. 38 J. P. STEVENS & CO.found that we, J. P. Stevens & Co., Inc., violatedthe National Labor Relations Act, and ordered usto post this notice to inform our employees of theirrights.The Act gives all employees these rights:To organize themselvesTo form, join, or help unionsTo bargain as a group through arepresentative they chooseTo act together for collective bargain-ing or other mutual aid or protectionTo refuse to do any or all of these thingsThe Board has also ordered us to assure ouremployees that:WE WILL NOTdo anything that interfereswith these rights.You are free to join the Textile WorkersUnion of America,AFL-CIO, or anyother union,and, by majority choice, toselect any union to represent you in bar-gaining with us.WE WILL NOT fire you,or punish you ortreat you differently in any way because youjoin or favor a union.The National Labor Relations Board found thatwhen we fired certain employees we did thisbecause these employees were for the Union. TheBoard found that this violated the Act.WE WILL give back to these employees theirjobs and seniority, and WE WILL make up thepay they lost and also pay them 6 percent in-terest. The names of these employees are:James GriggsOllie VernadoreNorman ShearinJ.P. STEVENS & CO.,INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 1624 Wachovia Building, 301 North MainStreet,Winston-Salem,North Carolina 27101,Telephone 723-2911, Extension 392.TRIAL EXAMINER'S DECISION259THOMAS A. Ricci, Trial Examiner: This proceedingembraces three separate complaints, each resting upon asingle charge, and all consolidated for purposes of hearingand decision. The sole allegations of wrongdoing are thatthe Respondent discharged one employee at each of thethree plants involved, in violation of Section 8(a)(3) of theAct.'A hearing was held at Greenville and Rock Hill,South Carolina, and Roanoke Rapids, North Carolina, onJanuary 10, 11, and 16, 1966, respectively. A brief wasreceived after the close of the hearing from the GeneralCounsel.Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTJ.P. Stevens & Co., Inc., is a multistate textile manu-facturing and distribution company; it operates at anumber of locations in the States of North and SouthCarolina. In the course of its business the Respondentcauses large quantities of raw materials and finishedproducts to be shipped across State lines. From each ofthe three plants involved in this proceeding it annuallyships directly into other States products valued in excessof $100,000. I find that the Respondent is engaged incommerce within the meaning of the Act and that it willeffectuate the policies of the Act to exercise jurisdictionherein.II.THE LABOR ORGANIZATION INVOLVEDIndustrial Union Department[Textile Workers Unionof America] AFL-CIO,herein called the Union, is alabor organization within the meaning of Section 2(5) ofthe statute.III.THE UNFAIR LABOR PRACTICESA. BackgroundThe sole issues to be decided in this proceeding arewhether or not James Griggs, Ollie Vernadore, and Nor-man Shearin, employees of the Respondent, weredischarged because of their union activities, or to curbunion activities generally throughout the Company. Thedefense contends each was dismissed for cause - incom-petence or errors in their work performance. The caseswere consolidated because it is a single-companyRespondent involved, because this is the fourth of a se-riesof consolidated unfair labor practice proceedingsarising from a companywide organizational campaignspanning several years, and because much of theevidence said to prove illegal motivation in the dischargeof these three particular employees is to be found, accord-ing to the General Counsel, in the decisions resultingfrom the three earlier cases. Indeed, the evidence offeredin support of the three complaints here is virtually limitedIThe complaint in Cases I I-CA-3101and 3121,also names one GeneClemons as having been illegally discharged, Clemons did not appear atthe hearing and the General Counsel moved to dismiss the complaint as tohim The motion was granted310-5410-70-18 260DECISIONSOF NATIONALLABOR RELATIONS BOARDto the facts relating to the discharges as such.There isvery little evidence of union activities by the three em-ployees directly involved,or direct proof of union animusas to them.In its answers to the complaints on which thishearing was held the Respondent denies the commissionof any unfair labor practices.There are presented threefactual questions of so-called pretext: was the real motiveunderlying each of these discharges to curb union activi-ties, notwithstanding the apparent justification or cause?The conduct of the Respondent'smanagement person-nel considered by the Board in the first proceeding - Case11-CA-2180,etal.-covered the period early 1963through mid-1964.There the Board found that in its vari-ous plants situated in and around the three towns wherethese plants are located,theRespondent unlawfullydischarged,or otherwise discriminated against, 73 em-ployees in the course of a determined companywide cam-paign to deprive the employees of their statutory self-or-ganizational rights and avoid collective bargaining withany labor organization.2In the second proceeding - Case11-CA-2435,etal.-the Board considered evidence ofcontinued company activities of the same kind for theperiod 1964 to 1965, and again found similar unfair laborpractices to have continued uninterruptively, with 20 em-ployees discharged or otherwise punished in their em-ployment in violation of the Act.3 The third proceeding -Case 11-CA-2697,etal.-has yet to be considered bytheBoard,but, on the basis of extensive testimonyreceived,Trial Examiner Boyd Leedom found that in theperiod April 19, 1965, through April 1966, the Companypersisted in the same unlawful antiunion program andcommitted violations of Section 8(a)(3) - discharges andother discriminations in employment-with respect to 16additional employees.James Griggs was discharged at the Dunean plant inGreenville on August 26, 1966, Ollie Vernadore at plant3 in Rock Hill on August 24, 1966,and Norman Shearinfrom the Rosemary Delta plant in Roanoke Rapids onAugust 15. All three were known to the Company as out-spoken adherents and protagonists of the Union;all threewere discharged assertedly for errors in work;all threehad worked for extended periods before and never beenso treated for like errors in the past.In fact,one of them,James Griggs,as proved in a prior record of testimony,had been illegally discriminated against in retaliation forhis union activities(Case11-CA-2697).A very substan-tialnumber of the unlawful discharges already foundpresented like questions of alleged mistakes in work usedas pretexts to cover illegal motivation.The theory of il-legality as to the three persons to be considered here is es-sentially that they represent no more than a continuationof the pattern so clearly revealed and found over severalyears.B.The Discharges1.James GriggsGriggs worked for 12 years at the Dunean plant inGreenville,South Carolina. Formerly a frame tender inthe cardroom,he was last a fixer and a section man for 3years in the same room.His job was to maintain and to fixcertain drawings and roving frames;material called lapsreached his room and, after passing over and through cer-tain cards,became "sliver,"and passed into the sub-sequent spinning room.Among Griggs'duties was adjust-ment of frames so that the various blends required onspecifiedorders emerged of the proper weight in"grains," or"grams," when tested.He was assisted bytwo frame tenders, two drawing tenders, and a hauler.On August 26, seven different blends went through the20-odd machines in his room-on the second shift from4 p.m to 12 midnight.One was called blend 46-47.Griggs explained that the system is for the fixer to drawa sample of the sliver as it goes through,weigh it in theroom,and place that sample in a sample can for laborato-ry retesting the following morning, after the first shift hasarrived for work at 8 a.m.He said he did this that eveningon blend 46-47, found the weight correct,and placed thesample, with its identifying ticket attached,in the samplecan.When he came to work the next day at 4 p.m., he wascalled to the office of George Stoudemeire,the generaloverseer;present also were Norris, Griggs' immediatesupervisor in the cardroom,and Clarence Stamps, thecardroom overseer.Stoudemeire told Griggs he wasbeing discharged,because on testing in the laboratorythat morning blend 46-47 on which Griggs had workedthe day before turned out to be too heavy, or, as Stou-demeire testified at the hearing, from 4 to 5 grains overweight. It seems that a normal variance of plus or minus2 grains is acceptable tolerance at all times.StoudemeiretoldGriggs that on one of the three machines throughwhich this blend had passed Griggs had placed the wronggear. Adjustment of these frames to fit each blend as itcomes through does require selection and application ofthe appropriate gear. Griggs told Stoudemeire,and re-peated at the hearing, that he had used the correct gear oneach of the three machines through which that blend hadpassed that day. Griggs also protested to the supervisorsin the office that he had weighed a sample of the blendand found it correct;he asked Stoudemeire to show himthe sample which Griggs had weighed.The answer was"I don't know whether the lab sample is there or not."Griggs then asked to be shown the laboratory test, andagain the general manager answered he "didn't knowwhere the lab check was at."The practice long has been that written reports oflaboratory tests are returned to the cardroom and at-tached to a clip board that hangs over the desk there.After the discharge,Griggs returned to the cardroom totelephone his son to come for him;he looked over thedesk for the laboratory report but there was none, and theclip board itself was also nowhere in sight.To prove, at the hearing, that Griggs had committed theerror charged to him in August,the Respondent calledDavid Sims, the fixer on the third shift,who followedGriggs in the cardroom;he said he found the wrong gearon a machine and telephoned Stamps, the overseer, athome. Stamps testified he did receive such a call and thatin the night he told Sims simply to shut down the machineand let matters wait until morning. All that Stamps couldsay as to why he did not show the laboratory test toGriggs when the fixer insisted his own test had weighedout correctly,was that "the lab couldn't find it," and thatas to the sample Griggs had himself weighed,he, Stamps2157 NLRB 8691 163 NLRB 217 J. P. STEVENS & CO.261"couldn't find it." At the hearing Stoudemeire said he"supposed" there was such a report, and nothing more.Icannot believe that the supervisors of the cardroomand Stoudemeire really found the blend material that hadcome through one of Griggs' machines to be of the wrongweight. The established method, and apparently the onlyway in which such fine measurements can be ascertained,is the cardroom weighing test, in "grains," reaffirmed bythe laboratory test in the morning. Records of both thesetests are always kept; for both to have disappeared simul-taneously in this instance, when the discharge was to bepredicated precisely upon the error reflected in these veryrecords, is too implausible a story to be explained awaymerely with the phrase "the lab could not find it." But inaddition to the unexplained departure from normalprocedures - even the clip board had disappeared - thereis a more fundamental matter shown on the record thatfurther widens the credibility gap and makes the entire as-serted defense of discharge for cause unpersuasive. Over-weight, or underweight materials, quite frequently passinto the finishing room by mistake; it is simply broughtback and rerun through the card and drawing frames. IfOverseer Stamps is to be believed, this is what he didwith the two heavy blends from Griggs' machine duringthe day shift before Griggs reported for work at 4 p.m.Griggs' testimony, that during his 12 years in this card-room no one was ever disciplined for such error,standsuncontradicted. And Stamps himself admitted no one was"ever discharged because this material came through tooheavy or too light." If in fact Stoudemeire had decided tomake an exception of Griggs, he would without questionhave made it a special point to keep the evidence of theman's error.In an effort to distinguish this case from all those of thepast,when comparable errors of this kind were con-sidered no more than the normal experience of the func-tioning of the department, the overseers stressed the as-sertion that Griggs had placed the wrong gear on frame 5,but the correct gears on the other two machines whichwere also processing blend 46-47. The implication hereis that if only one machine had been used for that particu-lar order, and the wrong gear attached, the error wouldhave been viewed like all others of the past, or that ifGriggs had run all three machines incorrectly with threewrong gears instead of one, he would have been excused.In the light of all the other pertinent considerations, I findthis explanation of the discharge wanting. The recordshows that many other errors cause the material to be offweight: "A lapse could heavy up a little bit," "there'ssomething wrong with the breaker," "it might be a rollerbroke." All that ever happens is that the material is rerunand made acceptable. It can be assumed that however nu-merous the possible causes that can produce defectivematerials, any one incident could be distinguished fromall others on some miniscule and truly irrelevant detail.Such selective minute characterization cannot, however,substantively remove one error from among many.Imust weigh the asserted defense of discharge forcause not only in the light of its inherent weakness, butalso against the evidence of union animus of the Respond-ent.That it was determined to root out the union ad-herents throughout its many plants is now clear; the storyhas been told several times in the earlier proceedings andneeds no retelling here. Outright discharges to preventunion activities were many, continued over an extensiveperiod, and occurred even at this very plant; Stamps andStoudemeire are among the particular supervisors alreadyfound to have committed unfair labor practices in thepast.Griggs was a particular irritant to the Company inthis respect. He first lent himself to the Company's anti-union campaign,acting as an agent to that end,and thenswitched sides and became an outspoken recruiter to theUnion's ranks. A leaflet telling his story - and bearing hispicture - was circulated in the plant, and indeed it wasalso proved in Case 11-CA-2697 that after Griggsbecame a unioneer he was unlawfully denied overtimework in violation of the statute. On the record in its en-tirety, including the evidence adduced at this hearing andthe facts found in the earlier proceedings, I conclude thatthe Respondent discharged James Griggs on August 26,1966, because of hisunionactivities, and thereby violatedSection 8(a)(3) of the Act.In reaching this conclusion I have considered an in-cident about 3 months [6 or 7 weeks] before thedischarge when, apparently in consequence of Griggs'negligence, one of the frames became overheated for lackof oil and necessitated an expensive overhaul and repair.It seems Griggs failed to check the oil level adequately,the machine overheated, and certain parts and gears hadto be replaced. The machine was shut down for an entire[two] shift[s] in consequence. At the hearing, theRespondent advanced this mistake by Griggs as furtherjustification for the discharge 3 months later. At the timeof the event all that happened was that StoudemeirecalledGriggs to his office and spoke to him generallyabout the importance of carefully checking the oil levelperiodically and being careful in all his duties. No men-tion was made of this incident at the time of the discharge.In the light of the persuasive evidence of illegal motiva-tion on the record in its entirety, I deem this assertion bythe Respondent for the first time at the hearing as but anafterthought, a makeweight argument to make Griggs ap-pear in a poorer light, and thereby offset the compellingforce of the evidence ofunion animus.2.Ollie VernadoreMrs. Vernadore has been a weaver for 25 years; sheworked for the Respondent in plant 3 of its Rock Hill,South Carolina, complex, from 1951 until August 1966,when she was discharged. She was in favor of the Union;her name appeared on the bulletin board of the plant assuch a person; she testified for the General Counsel in1964 in support of the complaint in Case 11-CA-2180;her husband, William Vernadore, and her brother-in-law,Hubert Vernadore, weavers in the same room with her,were discharged in violation of Section 8(a)(3) of the Act.According to the uncontradicted and credited testimony,in the approximately 15 years she worked as a weaver forthis Company, not once was she criticized for the qualityof her work [prior to thetime she joinedthe Union]; anerror of mixed colors appeared on the cloth coming fromone of her looms in August of 1966 and she wasdischarged. Clifford Brannon, also called Alvin on therecord, the supervisor who made the decision todischarge her, testified he had never before discharged aweaver "for this same kind of defect before."Brannonwas involved in the illegal discharge of this lady'shusband in 1963, and even more directly a party on behalfof management in the unlawful release of her brother-in-law in 1965.The complaintallegesthat the discharge of Mrs. Ver-nadore was but a step in the Respondent's continuing pro-gram of weeding the union adherents out of the plant. The 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany's defense is that she was released because shemade mistakes in tying loose strands of yarn in placingthe wrong threads where they did not belong.Vernadore looked after 25 looms, or weavingmachines, in her area of responsibility. There was alwaysa fixer working with her, and his duties included an in-spection once every shift of the cloth coming through thelooms.Whenever the weaver or the fixer inspects thecloth, each attaches a ticket to it with his orher initials.Whenever cloth emerges from the weaving room with anykind of defect, it is called "second," and apparently issold for less money or used for less costly products.There can be as many as 30 (one witness said 40) defectsin the cloth, so as to result in seconds. In fact, a formsheet accompanys each order, or run of cloth, listing themany errors or faults that can occur; this is checked ineach instance as the circumstances require.One of the possible mistakes occurs when a threadbreaks on the loom. There are as many as 3,000 separatethreads going into the cloth, and when one breaks it isnecessary to retie it from the correct spool. When thecloth is not of uniform color, it is, of course, importantthat the correct color be joined. On March 28, 1966,Brannon, the weaving room overseer, showed Mrs Ver-nadore a piece of cloth that had been produced during hershift on one of her looms; it had a wrong colored threadrunning through it. She said she had not herself made themistake, but Brannon nevertheless said he was warningher about it. A week later, on April 6, Brannon showedVernadore two rolls of cloth revealing mixed colorthreads where there should have been none. Again shesaid it could not have been her mistake, and now askedBrannon toremove all helpers or learners from the areaof her looms. He said he would do that, and at the hearingtestified he then did tell the people in the area not to helpVernadore.His instructionsto the contrary, shortlythereafter a helper did tie a wrong color thread on one ofVernadore's looms.She caught that error and showed itto the overseer as illustrative of errors on her shift forwhich she was not responsible. Again Brannon told thehelper not to assist Vernadore. In any event, on the 6thBrannongave the weaver a personnel action notice; thisis a form report of error in work. that the Company filesaway.Seven days lateragain Brannonshowed Vernadore tworolls with wrong mixed threads resulting from faulty tyingof broken thread. And again she denied they were hermistakes, and repeated the errors must have been madeby LonnieBigham, a helper who still worked in her area.According to her testimony,Brannoncalled Bigham overand asked was he "color blind." Accordingto Brannon,Bighamwas not there, and all he did was advise Ver-nadore to change her eyeglasses. Brannon then wrote outanotherpersonnelaction report on the incident.Things ran smoothly until August 24, when Vernadorearrived at midnight to start the third shift, Brannon toldher, without advance warning [summarily] that she hadbeen replaced and was being discharged because fourrolls of cloth, of which he showed her two, had wrongcolored thread in consequence of errors in tying looseends. One of the defective pieces was 18 inches long, andthe other shorter. She told him she had not made thesemistakes.At the hearing she explained - and the otherwitnesses did not contradict her- that anyone passing theback of a loom will normallytie aloose thread if he seesit, that Brannon himself used to do it, or the side weaver,or even a filling hauler or a sweeper.The next day Vernadore went to Melvin Smith, the millsuperintendent, and asked had he seen the defectivecloth, and when Smith said "No," she protested she hadnot done it, and said "you're not even going to give me thebenefit of the doubt?" Smith said only "it came off ofyour loom "Beforeher participationin the unionactivities,Ver-nadore had not once been warned or criticized respectingthe quality of her work, and never before March 1966 hadan error of this type been brought to her attention. Shealso testified that in all the years of her employment withthe Respondent she recalledno onebeing discharged "forthis type of mistake in the weaving." There is also thetestimony of Charles Capps, who worked as a loom fixerfor 8 years ending 1963 and said that no one had everbeen discharged in his experience for defects in work.Against this, Brannon, who said he made the decision toreleaseOllieVernadore, testified that he holds theweavers responsible for defective work coming from theirlooms, but that if the weaver could prove an error was nothers it would be different. He added Vernadore did notprove to him that the last errors were not hers. Onwhether this kind of mistake, among the great many thatresult in seconds in the cloth, had occurred in the past,and whether summary discharges like that of Vernadorehad ever taken place, the testimony of OverseerBrannon,who spent 11 years in the weaveroom and was over 3years Vernadore's supervisor, points to very poor credi-bility,and ineffectservesto corroborateher insistencethat errors of this kind were long deemed nothing morethan inevitable lapses of human capacity.Q.Have you ever had occasion to discharge anyweaver for this same kind of defect before?A.No, sir.Q.Have you ever had any weaver who re-peatedly or who as often as this had this sort of de-fect')A.Not the samething, no, sir.Q.Have you seen this sort of defect occur be-fore?A.No, sir, I haven't seen it.Q. I beg your pardon?A.No, sir.Q.What do you call this particular defect?A.The wrong color tie thread end.Q Do I understand you to say that the wrongcolor tie threadendshave not occurred?A. It could have occurred, but it hasn't beencalled to my attention.TRIAL EXAMINER: Howlong have you workedthere?THE WITNESS: About 1 1 years.TRIAL EXAMINER: Are you saying that, when inMarch you noticed the wrong thread tied, and spoketo this lady about it, that was the first time in all theyears that you worked there that you saw such anerror in the cloth?THE WITNESS: Mr. Examiner, I hadn't been a su-pervisoruntilaround September'63.TRIAL EXAMINER-What were you before that9THE WITNESS: A loom fixer.TRIAL EXAMINER: How long?THE WITNESS: Approximately 7 or 8 years.TRIAL EXAMINER: And throughout that periodwhen you started as a loom fixer, you have neverseen this type of error in the cloth before?THE WITNESS: Yes, Sir, I had. J. P. STEVENS & CO.On this record I find that for many years the Companyconsidered mistakes in single strand color ties of insuffi-cient gravity to warrant dismissal. Indeed there is noreason to discredit the testimony of both Vernadore andCapps that weavers were never discharged for defects incloth, notwithstanding there are a great number of defectsthat do occur and are recorded. In these circumstances,and considering again the other relevant factorspresented, I do not believeBrannon's testimony that hedecided to discharge Vernadore in this fashion, 15 yearsan employee, without notice [summarily], and becauseof the mixed threads he found in cloth that had beenproduced during her shift and on the looms on which sheworked, even assuming the cloth he showed her had beeninspected by her. The general testimony that othersfrequently tie loose ends as a standard thing throughoutthe weaving room is too persuasive, and undemed, to beignored Brannonmust assuredly know what the generalpractice is.When to these considerations are added thefacts thatBrannon hadbeen a participant in the dischargeof both Ollie Vernadore's husband and her brother-in-law, who, like her, had beenopensympathizers of theUnion,the conclusion is fully warrantedthat theRespond-ent's real reason for releasingMrs. Vernadorewas to riditself of still anotherunionsupporter. In fact this group ofsupervisors over her - including Smith, Carter, and Bran-non - together had already discharged illegally no lessthan nine employees in the singleplant.With the depar-ture of Ollie Vernadore a whole family was done awaywith; another brother-in-law, Edward Vernadore, suf-fered unlawful discharge in Republic plant 1, also in RockHill, in 1963. 1 find that by its discharge of Ollie Ver-nadore on August 24, 1966, the Respondent violatedSection 8(a)(3) of the Act.Thereis notsufficient evidence to support the furtherallegation of the complaint that the lady's discharge alsoviolated Section 8(a)(4) of the Act.3.Norman A.ShearinShearin started with the Respondent at its RosemaryDelta 4 plant near Roanoke Rapids in 1960; during hislast 2 years he was a finishing inspector. There were threesuch persons on his shift, and their job was to unroll andreroll finished cloth while inspecting it visually as itpassed over a table. Each man had his own table He wasto look for defects, such as die or grease spots, frayedends called selvedges, tears, as well as to check that theyardage and style of cloth conformed with the ticketwhich accompanied each roll. When an inspector finds adefect, he calls it to the attention of the supervisor, whodecides whether the defect is of a kind that can be cor-rected;, sometimes the inspection operation is stoppedwhile a laboratory test is made. If whatever is wrong isnot too serious, the roll is sent back to finishing, wherethe defect is eliminated, and the cloth again inspected. Ifthe errors found are too grave, the cloth is so marked andcontinues through into the next department, where itbecomes "second," or "pound," meaning inferior clothused for less costly end products. The ticket attached toeach roll is dated and initialed by the inspector, with anyappropriate notation of defect added, and accompanysthe roll as it proceeds onward.On August 15, 1966, Shearin and each of the other twoinspectorson his shift worked on certain materialdestined to become tablecloths. The rolls they inspectedwere of the same kind and part of a uniform material.263When he reported for duty the next day he was called tothe office of Louis Ricks, overseer of the finishing depart-ment, who showed him about 20 tabletops made of thesame cloth which the day before had passed through in-spection. The pieces had grease and die spots of suchquantity as to make the goods second or pound material.Shearin conceded the cloth was defective and that it wasof the type he had worked on, but, to check on whether heinstead of one of the other two inspectors had looked overthe particular-cloth, asked to be shown the roll to whichhis initialed ticket was attached. Ricks answered this wasimpossible because the entire roll - 421 yards - had al-ready been cut into tablecloths, each piece in this instance54 inches long. Shearin insisted this was not his mistake,but he was discharged forthwith.Shearin recalled that during the discharge conversationRicks did have a ticket signed by him for the type of clothinvolved. At the hearing Ricks testified that the mistakehad been brought to his attention by Robert Rawlings,overseer in the hemming room, who showed him about 75defective units; a 421-yard roll would produce about 28054-inch tabletops. Ricks said he relied on Rawlings' state-ment that these particular pieces related to a ticket ofShearin's.Rawlings, the other company witness whotestified in support of the asserted fact of error byShearin, said that he received the ticket from "the boythat was cutting. He [the boy] said he had just completedcutting that roll " Rawlings could not recall the name ofthe boy, who did not testify.On the record in its entirety, including other unfairlabor practices committed by the Respondent, and par-ticularly by the supervisors in Shearin's department andplant, I do not credit the testimony of Ricks and Rawlingsthat this man was discharged because of a mistake in hiswork performance on August 15. It is highly unlikely thatthe "boy," who cut 280 separate tabletops froma singlerollof cloth and found as many as 70 so defective thatthey became useless "pound," as Rawlings said at onepoint, would not have called a superior's attention to suchextensive damage before completing the cutting job. Inthe absence of the roll itself, or at least of a substantialportion of it, either of which would have served, togetherwith Shearin's initialed ticket attached to it, to connecthim with the error, and exculpate the other two inspec-tors, the failure to produce the boy himself as witnessbecomes the first suspicious circumstance That thematerials found to be defective were in fact inspected anderroneously passed by Shearin has not been proved byconvincing evidence. Ricks testified he knew Shearin wasat fault because Rawlings told him so. Rawlings testifiedhe learned of it from "the boy," who was not produced asa witness. This leaves only Rawlings' testimony to beconsidered,and,on the record of the successiveproceedings now before the Board, Rawlings is acompletely discredited witness. I do not credit him. Thisis the same "Pete" Rawlings who unlawfully spied onunion meetings and discharged a number of employeeswhom he knew or suspected of leaning toward the Union.There is more in the immediate testimony casting doubtupon the affirmative defense of discharge for cause.Shearin testified he had never known an inspector to bedischarged for "this type" of poor work, he had neverknown an inspector to be given a written warning for it,and he had never been personally told of such mistakes.More than 2 years before the discharge Shearin receiveda personnel action notice for being absent I day withoutcalling in. For the rest, the record is clear this is the only 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDwritten reprimand ever given him, and,of course, thesudden dismissal was totally unprecedented.Summarydischarge in these circumstances,without notice,and fora firstsuch mistake,even assuming the cloth in questionhad been passed by Shearin,would appear as an extreme-ly unreasonable thing at best.On the question of whetherit is true the Company normally overlooks errors of thiskind,the testimony of the overseers is evasive and uncon-vincing. Ricks responded obliquely to the fact of therehaving been no previous discharge;he said no inspectorhad ever"passed that much defective work."Similarly,Crawford,the plant superintendent,in answer to a purelyleading question whether before this incident"a finishinginspector had allowed that much bad cloth to go by,"simply replied "No."The complaint allegation respecting Shearin is notdisposed of, however,by the finding that he was notdischarged for a mistake at work.It is charged he wasreleased to curb his own union activities, or to hamperthose of the Respondent'semployees generally. Thequantum of proof required of the General Counsel is toestablish,by a preponderance of the substantial evidenceon the record as a whole, that in fact the Company'smotivation in this instance also was, as it was shown withrespect to a great many other employees during the years1963 to 1966,an illegal one. There was an election in thisparticular plant in March 1965, and Shearin acted as ob-server for the Union. A week or two later a leaflet wasdistributedby the Unionamong the employees, exhortingthem to renew their efforts to achieve majority represen-tation.The leafletwas signedby 11 persons who hadacted as union observers;the listed names include that ofShearin.Among the more significant facts shedding light uponany question of motivation are the employer's attitudegenerally - including, of course,other unfair labor prac-tices committed-and the timing of the critical events -union activity and discharge.In this instance the em-ployee was released 17 months after his last known ex-pression of prounion sentiment,a period so long that itcannot be deemed of slight significance.In turn, theRespondent'sfixed resolution to stop the Union's or-ganizational campaign,in total disregard of the proscrip-tions of the statute,ismost pronounced,indeed so exten-sivelyimplemented as to make the discharge of any em-ployee favoring the Union appear in a very suspiciouslight,particularlywhen the asserted reason fails ofevidentiary support Trial Examiner Leedom has alreadyfound that two of the committeemen listed on the Union's1965 leaflet have been unlawfully discharged - LloydBoyd and John Love.This is an extraordinary case; theunfair labor practices found up to this writing have been"massive and deliberate." An unbroken pattern runsthrough them,and is repeated here, in the case of Shearinas well as Griggs and Vernadore. With due considerationto the time element with respect to Shearin, the"widespread and flagrant nature" of the Respondent'sdisregard,even contempt,of employee rights under thisstatute, dictates a finding that he too was chosen fordischarge in furtherance of the overall companywidecampaign to weed out every last supporter of the Union.Ifind that by discharging Norman Shearin on August 16,1966, the Respondent violated Section 8(a)(3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with Respondent'soperations described in section 1, above, have a close, in-timate, and substantial relationship to trade,traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondent has committed cer-tain unfair labor practices,I shall recommend that it beordered to cease and desist from such conduct and to takecertain affirmative action designed to dissipate its effect.The Respondent having illegally discharged JamesGriggs, Ollie Vernadore,and Norman Shearin,itmust beordered to reinstate them to their former or equivalentpositions, and to make them whole for any loss ofearnings they may have suffered in consequence of the il-legal discrimination against them in their employment.Backpay shall be computed in accordance with the for-mula prescribed by the Board inIsis Plumbing&HeatingCo.,138 NLRB 716, and F.W. Woolworth Company,90NLRB 289. In view of the nature of the unfair labor prac-tices committed,the commission of similar and other un-fair labor practices reasonably may be anticipated.I shalltherefore recommend that the Respondent be ordered tocease and desist from in any manner infringing uponrights guaranteed to its employees by Section 7 of theAct.Unusual offenses demand unusual remedies. As theBoard did inCase 11-CA-2435,Ishall recommend thathere too the Respondent mail a copy of the notice to eachof its employees in North and South Carolina, post it inall of its plants in those States, and have the notice readby responsible officials to all its employees convened dur-ing working hours in the plants for that purpose.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following.CONCLUSIONS OF LAW1.The Respondent is an employer within the meaningof Section 2 of the Act.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.By dischargingJames Griggs, Ollie Vernadore, andNorman Shearin, the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(3) and(1) of the Act.4.Theforesaidunfair labor practicesare unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,Irecommend that J.P. Stevens& Co., inc.,Rock Hilland Greenville, South Carolina, and Roanoke Rapids,North Carolina, its officers, agents, successors,and as-signs, shall:ICease and desist from discharging or otherwise dis-criminating against employees because of their exerciseof the right to self-organization,or in any other manner in-terfering with,restraining, or coercing employees in theexercise of the right to self-organization,to form labor or-ganizations,to join or assist Industrial Union Department[TextileWorkers Union of America],AFL-CIO, or any J. P. STEVENS & CO.other labor organization, to bargain collectively throughrepresentatives of their own choosing,and to engage inconcerted activities for the purposes of collective bar-gaining orother mutual aid or protection, as guaranteedin Section 7 of the Act, or to refrain from any or all suchactivities.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Offer to James Griggs, Ollie Vernadore, and Nor-man Shearin reinstatement to their former or substan-tiallyequivalentpositions,without prejudice to theirseniority or other rights and privileges previously en-joyed, and make each of them whole for any loss of paythey may have suffered by reason of the Respondent'sdiscrimination against them, in themannerdescribed inthe section of this Decision entitled "The Remedy."(b)Notify any of the above-namedemployees ifpresently servingin theArmed Forces of the UnitedStates of their right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct,asamended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents,for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards,personnelrecords and reports, and all otherrecords necessary to analyze the amount of backpay dueand the rights of employment under the terms of thisRecommended Order.(d)Mail a copy of the attached notice marked "Appen-dix" 4 [omitted from publication] to each employee, andIn the event that this Recommended Order is adopted by the Board,the words"a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decision265post copies at all of its plants located in the States ofNorth Carolina and South Carolina Copies of saidnotice, to be furnished by the Regional Director for Re-gion 11, shall be signed by a representative of the Com-pany Thereafter, a copy shall be mailed by the Companyto each of its employees working in its North Carolinaand South Carolina plants, and additional copies shall beposted by it and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Companyto insure that said notices are not altered, defaced, orcovered by any other material.(e)Upon request of the Union, immediately grant theUnion and its representatives reasonable access, for a 1-year period beginning with the issuance date of this Deci-sion, to its bulletin boards and all places where notices toemployees are customarily posted.(f)Upon request of the Union, made within 1 year ofthe issuance date of this Decision, immediately give tothe Union a list of the names and addresses of all em-ployees in its plants in North and South Carolina.(g)Convene during working time, by departments andby shifts, all its employees, and a responsible official oftheRespondent, at departmental supervisor level orabove, shall read to department employees the contentsof the attached Appendix.(h)Notify the Regional Director for Region 11, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.5and Order "5 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 11,in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "